ORDER
MOTZ, District Judge.
YR Business Brokers, Inc. having filed a motion for reconsideration of the portion of this Court’s memorandum opinion of November 2, 1987 relating to the VRB/RGT agency relationship, the merits of that motion not having been considered or resolved by this Court and this case having now been settled by the parties, it is this 13 day of May, 1988
ORDERED that the portion of this Court’s memorandum opinion of November 2, 1987 relating to the VRB/RGT agency relationship is hereby withdrawn.